It was charged in the indictment that the appellant did then and there unlawfully possess and *Page 49 
have in his possession a still, mash and equipment for the purpose of manufacturing spirituous, vinous and malt liquors and intoxicating liquor capable of producing intoxication. In that form the offense was submitted to the jury and a general verdict was returned. In preparing the judgment, the offense was described as possessing a still, mash, etc. It also failed to give the appellant the benefit of the indeterminate sentence. The sentence followed the judgment. The sentence and judgment will be reformed and corrected so as to bring them in accord with the charge of the court and the verdict, that is, to condemn the appellant to confinement in the penitentiary for a period of not less than one nor more than three years for the offense of possessing a still, mash and equipment for the manufacture of intoxicating liquor. With such corrections the motion for rehearing is overruled by virtue of Art. 847, C. C. P. 1925. See France v. State, No. 12362, this day decided.
Overruled.